Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims Objection

          The claims are objected to in that the recitation “the string” on line 3 and “the converter” on line 6 of claim 1,  “the based” and “the voltage”  on line 8  of claim 8  and “the first string” on line 10 of claims 8 and 14 lacks clear antecedent basis. Correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, it is unclear what the “bus voltage”  and “target output” are,  how the paths can be “connected” since the paths are not physical lines and how  the bus voltage can be “set” on line 7 to the target voltage  since no setting means is recited in this claim. Also, the recitation “respective . . . path” on lines 4-11 is read on the preferred embodiment. Insofar as understood, no such respective converters, bus and paths are seen on the drawings. The same is true for claim 8 and 14.
              In claim 8, it is unclear what the target output is and how it can be “obtained” since no obtaining means is recited in this claim. The same is true for claim 14.
             In claim 14, it is unclear how the current can be “matched” with voltage on line 5 since the current is different from the voltage.
In claim 13, it is unclear what “each LMU a communication unit” on line 2 is.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-3 and 5-20  are rejected under 35 USC 102 (a((2) as being anticipated by Williams et al (US 8,053,929).
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claim 1, 8 and 14, Williams et al disclose the circuit as shown on Figures 2-6B comprising: 
-a plurality of strings (110), each string comprising a plurality of photovoltaic panels that provide a string output for the string; respective converters (120)  coupled to corresponding string outputs, each respective converter configured to up-convert, see the paragraph 15, a string output voltage at the string output to a target voltage  (600V) at a converter output of the converter;
- a bus  (150) coupled to each of the converter outputs, a bus voltage of the bus being set to the target voltage; and 

Regarding to claim 2, wherein the target voltage (600V) is the voltage at the string output of the string having the largest string output voltage among the plurality of string outputs.  
Regarding to claims 3, 10 and 16, wherein the bus (150) is powered by the plurality of strings in parallel.  
Regarding to claim 5, wherein each converter is part of a respective logical management unit (320), wherein each LMU is configured to measure the string output voltage and compare the string output voltage to the bus voltage to determine the target voltage, see the paragraph 20.  
Regarding to claim 6, wherein each converter is part of a respective logical management unit (LMU), wherein each LMU a communication unit (410, 450) to receive data indicating the target voltage.  
Regarding to claims 7 and 20, wherein each communication unit is wireless (450).
Regarding to claims 9 and 15, wherein the string output voltage of the second string (120) is greater than a string output voltage (114V) of the first string, see Figure 2.  
Regarding to claims 11 and 17, further comprising connecting the string output of the first string to the bus when the string output voltage of the first string is equal to the target voltage, see Figure 3.  
Regarding claims 12 and 18, further comprising measuring the string output voltage of the first string and comparing the string output voltage of the first string to a bus voltage of the bus to determine the target voltage by the controller (320), see the paragraphs 20- 23.  


Allowable Subject Matter
               Claim 4 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
- wherein each converter (110) comprises a bypass switch configured to connect the string output to the bus when the string output is equal to the target voltage as combined in claim 4.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842